Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final is in response to the RCE filed on: 02/15/2021.
Claim 6 is cancelled. Claims 1-5 and 7-21 are pending.
The following rejections are withdrawn in view of new grounds of rejection necessitated by applicant’s amendments:
Claim(s) 1-5, 8, 18, 19 and 21 rejected under 35 U.S.C. 103 as being unpatentable over Booker et al (US Patent: 10249300, issued: Apr. 2, 2019, filed: Sep. 21, 2016) in view of Bull et al (US Application: US 20100008650, published: Jan. 14, 2010, filed: Sep. 9, 2008).
Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Booker et al (US Patent: 10249300, issued: Apr. 2, 2019, filed: Sep. 21, 2016) in view of Bull et al (US Application: US 20100008650, published: Jan. 14, 2010, filed: Sep. 9, 2008) and in view of Wilairat (US Application: US 2010/0194690, published: Aug. 5, 2010).
Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Booker et al (US Patent: 10249300, issued: Apr. 2, 2019, filed: Sep. 21, 2016) in view of Bull et al (US Application: US 20100008650, published: Jan. 14, 2010, filed: Sep. 9, 2008) and in view of Oshikiri (US Application: US 2002/0163543, published: Nov. 7, 2002, filed: May 1, 2002).
Claims 9, 10, 15 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Booker et al (US Patent: 10249300, issued: Apr. 2, 2019, filed: Sep. 21, 2016) in view of Bull et al (US Application: US 20100008650, published: Jan. 14, 2010, filed: .
Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over Booker et al (US Patent: 10249300, issued: Apr. 2, 2019, filed: Sep. 21, 2016) in view of Bull et al (US Application: US 20100008650, published: Jan. 14, 2010, filed: Sep. 9, 2008), in view of Adapathya (US Application: US 2002/0120645, published: Aug. 29, 2002, filed: Feb. 27, 2001) and further in view of Greisson (US Application: US 2013/0290879, published: Apr. 30, 2012).
Claims 13 and 16 rejected under 35 U.S.C. 103 as being unpatentable over Booker et al (US Patent: 10249300, issued: Apr. 2, 2019, filed: Sep. 21, 2016) in view of Bull et al (US Application: US 20100008650, published: Jan. 14, 2010, filed: Sep. 9, 2008), in view of Adapathya (US Application: US 2002/0120645, published: Aug. 29, 2002, filed: Feb. 27, 2001) and further in view of Philbin et al (US Application: US 2015/0119108, published: Apr. 30, 2015, filed: Oct. 24, 2013).
Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over Booker et al (US Patent: 10249300, issued: Apr. 2, 2019, filed: Sep. 21, 2016) in view of Bull et al (US Application: US 20100008650, published: Jan. 14, 2010, filed: Sep. 9, 2008), in view of Adapathya (US Application: US 2002/0120645, published: Aug. 29, 2002, filed: Feb. 27, 2001) and further in view of Wang (US Application: US 2002/0003547, published: Jan. 10, 2002, filed: Feb. 28, 2001).
Claim 14 rejected under 35 U.S.C. 103 as being unpatentable over Booker et al (US Patent: 10249300, issued: Apr. 2, 2019, filed: Sep. 21, 2016) in view of Bull et al (US Application: US 20100008650, published: Jan. 14, 2010, filed: Sep. 9, 2008), in .
Claim 17 rejected under 35 U.S.C. 103 as being unpatentable over Booker et al (US Patent: 10249300, issued: Apr. 2, 2019, filed: Sep. 21, 2016) in view of Bull et al (US Application: US 20100008650, published: Jan. 14, 2010, filed: Sep. 9, 2008) in view of Bradbury (US Application: US 2010/0100899, published: Apr. 22, 2010, filed: May 14, 2009).

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/15/2021 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8, 18, 19 and 21 rejected under 35 U.S.C. 103 as being unpatentable over Booker et al (US Patent: 10249300, issued: Apr. 2, 2019, filed: Sep. 21, 2016) in view of Bull et al (US Application: US 20100008650, published: Jan. 14, 2010, filed: Sep. 9, 2008) in view of Gruber (US application: US 2013/0275138, published: Oct. 17, 2013, filed: Jun. 8, 2013) and further in view of Kim (US Application: US 2013/0035942, published: Feb. 7, 2013, filed: Aug. 6, 2012).

With regards to claim 1, Booker et al teaches a method implemented by one or more processors, the method comprising: 

receiving one or more instances of user interface input provided by a user of a multimodal client device (Fig 8A, ref 802: a user spoken request is received for the user interface as input); 

determining, based on the processing of the user interface input, that a list of a plurality of items is responsive to the user interface input (Fig 8A, ref 808: based upon the user request provided as input, a plurality of data items are determined for retrieval); 

determining, based at least in part on sensor data from one or more sensors of the client device, a current device modality of the multimodal client device (Fig 8A, ref 802: the spoken request is determined as a speech modality), 
wherein the sensor data based on which the current device modality is determined is in addition to any sensor data generated by the one or more instances of user interface input (Fig 2A, ref 213: the sensor/microphone sensor data (sound) is additional to sensor data such as touch for a touch screen (ref 212)); 

determining based on list attributes of the list, a first subset of the list to render … (Fig 8A: a first subset to render is based on one or more attributes in the list that is related to the attributes of the user request); and 

causing the first subset of the list to be rendered by one or more user interface output devices of the multimodal client device (Fig. 8A, ref 810: a subset /list is output).  

However Booker et al does not expressly teach … wherein the list attributes include a number of items and a number of characters in each item in the list,  and wherein determining, based on the list attributes of the list, the first subset of the list to render comprises:
	Wherein the current modality is a first modality, determining a first set of the items based on the number of items in the list, the number of characters in each item in the list, and the current modality being the first modality, and 
	Wherein the current modality is a second modality that is distinct from the first modality, determining a second set of the items based on the number of items in the list, the number of characters in each item in the list, and the current modality being the second modality, wherein the second set of the items is distinct from the first set of the items.
	Yet Bull et al teaches and wherein determining, based on the list attributes of the list (paragraph 0072: list content having attributes can be matched to a mode), the first subset of the list to render comprises:
	Wherein the current modality is a first modality, determining a first set of the items based on the current modality being the first modality (Fig 3A, paragraph 0043: based upon a particular current modality, a list of gui features are selected), and 
	Wherein the current modality is a second modality that is distinct from the first modality, determining a second set of the items based on the current modality being the second modality, wherein the second set of the items is distinct from the first set of the items (Fig 3A, Fig 3B, paragraph 0043-0044: based upon a different modality, a second set of items (‘A’, ‘D’, and ‘E’ ) are displayed from the feature list that are distinct from the first set (‘A’, ‘B’, and ‘C’))

	It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Booker et al’s ability to determine a subset of a list to render based upon a current modality, such that the subset can be distinct between the current modality and a second different modality, as taught by Bull et al. The combination would have allowed Booker et al to have been able to dynamically configure output based upon a plurality of different modes of operation, thus allowing different content based upon the context of the user’s activity “” (Bull et al, paragraph 0006). 
	However the combination does not expressly teach wherein the list attributes include a number of items and a number of characters in each item in the list, … based the number of items in the list, the number of characters in each item in the list … ; a second set of items based on the number of items in the list, the number of characters in each item in the list. 
	Yet Gruber et al teaches wherein the list attributes include a number of items and [additional attributes] … based on the … attributes … , the first subset … ; …a first set of the items based on the number of items in the list, the number of characters in each item in the list … [of a detected mode] (paragraph 0556, 0557, 0558, and 0561, a subset/section-of-content can be based on number of items, number of word/character-sets per item, etc. depending on a current/detected mode)
	It would have been obvious to one ordinary skill in the art before the effective filing of the invention to have modified Booker et al and Bull et al’s ability to select a subset of items that includes determining a mode-set for a current detected modality (a first or second set), such that the determining of the mode-set for the current modality further includes evaluation of a plurality of additional criteria for the current mode/modality as taught by Gruber. The combination would have allowed a user to easily navigate /interact with a device by additionally allowing hands free interaction without compromising safety of the user (Gruber, paragraphs 0007 and 0008)
	However the combination of Booker et al, Bull et al and Gruber does not expressly teach a subset is based on a number of characters in each item in the list.
	Yet Kim teaches a subset is based on a number of characters in each item … (paragraph 0389: a subset of an item is determined for presentation when the number of characters for the item exceeds a threshold number).


With regards to claim 2, which depends on claim 1, Booker et al teaches further comprising: 

upon receiving one or more instances of affirmative user input provided by the user of the multimodal client device in response to a query rendered by the one or more user interface output devices asking if an additional subset of the list should be rendered (Fig 9A: subsequent items from a retrieved places to eat list can be requested based upon input to proceed to a next subsequent input (interpreted as ‘affirmative’ to next-subsequent)): 

determining a second subset of the list to render based on the one or more list attributes and based on the current modality of the client device (Fig 8B, ref 818: a second subset of the list of data items can be retrieved); and 
causing the second subset of the list to be rendered by the one or more user interface output devices of the multimodal client device (Fig 8B, ref 822: a second subset of a total amount of options is rendered in view of the affirmative input).  

With regards to claim 3, which depends on claim 2, Booker et al teaches further comprising: receiving an unstructured list from the remote server, wherein the unstructured list is provided by a third party and has no list attributes; and processing the unstructured list to determine one or more list attributes for use in determining the first subset of the list to render (Fig 8A, ref 808, column 44, lines 50-53: the list item has no attached attributes attached to it (as the attributes were provided with the request TO retrieve the list data items) and only includes the retrieved data items of the list).  

With regards to claim 4, which depends on claim 1, Booker et al teaches wherein the list is received by the multimodal client device from a remote server, and wherein generating the first subset of the list is by the multimodal client device (column 31, lines 10-20, column 44, lines 45-50, Fig 7A: the client device obtains the list data from a serving entity and further processes/generates the list for rendering/output).  

With regards to claim 5, which depends on claim 4, Booker et al teaches wherein the list is received by the multimodal client device from the remote server in response to a request, transmitted to the remote server by the multimodal client device, that is based on the user interface input, and wherein determining the current client device modality of the multimodal client device is by the multimodal client device and occurs after transmission of the request (Fig 9A: after a first request from a user, a subsequent modality determination (speech input) is determined as a second response/request (ref 906) to the server with an identifying choice of the list (after the transmission of the first request)).  

With regards to claim 8, which depends on claim 1, Booker et al teaches wherein the current client device modality is a voice only interaction and the first subset of the list is rendered only via one or more speakers of the one or more user interface output devices (Fig 9A: the output is rendered/played as speech as represented by the output speech bubbles in a right column of the figure).  

With regards to claim 18, Booker et al teaches a method implemented by one or more processors, the method comprising: receiving, via a network interface at one or more server devices remote from a multimodal client device (column 31, lines 10-20, Fig 7A: a server includes a network interface to receive from a client device). Also Booker et al teaches … one or more instances of user interface input and a current client device modality, wherein the user interface input is provided by a user of a multimodal client device, wherein the user interface input is processed to determine a list of plurality of items responsive to the user interface input, wherein the current client device modality is based at least in part on sensor data from one or more sensors of the multimodal client device, and-42-Attorney Docket No. ZS202-18624 wherein the sensor data based on which the current client device modality is determined is in addition to any sensor data generated by the one or more instances of user interface input; determining, based on list attributes of the list, a first subset of the list to render; and transmitting, for rendering by one or more user interface output devices of the multimodal client device, the first subset of the list to the multimodal client device via the network interface, as similarly explained in the rejection for claim 1, and is rejected under similar rationale.  

However Booker et al does not expressly teach  … wherein the list attributes include a number of items and a number of characters in each item in the list,  and wherein determining, based on the list attributes of the list, the first subset of the list to render comprises: when the current modality is a first modality, determining a first set of the items based on the number of items in the list, the number of characters in each item in the list, and the current modality being the first modality, and 
	when the current modality is a second modality that is distinct from the first modality, determining a second set of the items based on the number of items in the list, the number of characters in each item in the list, and the current modality being the second modality, wherein the second set of the items is distinct from the first set of the items.

Yet Bull et al teaches and wherein determining, based on the list attributes of the list (paragraph 0072: list content having attributes can be matched to a mode), the first subset of the list to render comprises:
 wherein determining the first subset of the list to render comprises: when the current modality is a first modality, determining a first set of the items based on the current modality being the first modality (Fig 3A, paragraph 0043: based upon a particular current modality, a list of gui features are selected), and 
	when the current modality is a second modality that is distinct from the first modality, determining a second set of the items based on the current modality being the second modality, wherein the second set of the items is distinct from the first set of the items (Fig 3A, Fig 3B, paragraph 0043-0044: based upon a different modality, a second set of items (‘A’, ‘D’, and ‘E’ ) are displayed from the feature list that are distinct from the first set (‘A’, ‘B’, and ‘C’)).
It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Booker et al’s ability to determine a subset of a list to render based upon a current modality, such that the subset can be distinct between the current modality and a second different modality, as taught by Bull et al. The combination would have allowed Booker et al to have been able to dynamically configure output based upon a plurality of different modes of operation, thus allowing different content based upon the context of the user’s activity “” (Bull et al, paragraph 0006). 
However the combination does not expressly teach wherein the list attributes include a number of items and a number of characters in each item in the list, … based on the … attributes … , the first subset …; … a first set of the items based on the number of items in the list, the number of characters in each item in the list … ; a second set of items based on the number of items in the list, the number of characters in each item in the list. 
	Yet Gruber et al teaches wherein the list attributes include a number of items and [additional attributes] … based on the … attributes … , the first subset … ; …a first set of the items based on the number of items in the list, the number of characters in each item in the list … [of a detected mode] (paragraph 0556, 0557, 0558, and 0561, a subset/section-of-content can be based on number of items, number of word/character-sets per item, etc. depending on a current/detected mode)
	It would have been obvious to one ordinary skill in the art before the effective filing of the invention to have modified Booker et al and Bull et al’s ability to select a subset of items that includes determining a mode-set for a current detected modality (a first or second set), such that the determining of the mode-set for the current modality further includes evaluation of a plurality of additional criteria for the current mode/modality as taught by Gruber. The combination would have allowed a user to easily navigate /interact with a device by additionally allowing hands free interaction without compromising safety of the user (Gruber, paragraphs 0007 and 0008)
	However the combination of Booker et al, Bull et al and Gruber does not expressly teach a subset is based on a number of characters in each item in the list.
	Yet Kim teaches a subset is based on a number of characters in each item … (paragraph 0389: a subset of an item is determined for presentation when the number of characters for the item exceeds a threshold number).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Booker et al, Bull et al and Gruber’s ability to determine a subset to be presented in a list based on a plurality of list item attributes, such that one of the plurality of attributes for subset determination would have further included a number of characters for an item in the list, as taught by Kim et al. The combination would have allowed Booker et al, Bull et al and Gruber to have implemented a multi-modal “…electronic apparatus that is capable of recognizing voice 

With regards to claim 19, which depends on claim 18, Booker et al teaches further comprising: transmitting the list of the plurality of items for additional processing by the multimodal client device in addition to transmitting the first subset of the list to the multimodal client device via the network interface (column 31, lines 10-20, column 44, lines 45-50, Fig 7A: the client device obtains the list data from a serving entity and further processes/generates the list for rendering/output).  

With regards to claim 21, Booker et al teaches a method implemented by one or more processors, the method comprising: receiving one or more instances of user interface input provided by a user of a multimodal client device; receiving, based on the processing of the user interface input by one or more servers remote to the multimodal client device, an unstructured list of a plurality of items responsive to the user interface input from the one or more servers via a network interface; determining, based at least in part on sensor data from one or more sensors of the client device, a current client device modality of the multimodal client device, -43-Attorney Docket No. ZS202-18624 wherein the sensor data based on which the current device modality is determines is in addition to any sensor data generated by the one or more instances of user interface input; determining, based on list attributes of the list, a first subset of the list to renderand causing the first subset of the unstructured list to be rendered by one or more user interface output devices of the multimodal client device, as similarly explained in the rejection for claim 18, and is rejected under similar rationale.

However Booker et al does not expressly teach … wherein the list attributes include a number of items and a number of characters in each item in the list, and wherein determining , based on the list attributes of the list, the first subset of the list to render comprises:
	Wherein the current modality is a first modality, determining a first set of the items based the number of items in the list, the number of characters in each item in the list, and on the current modality being the first modality, and 
	Wherein the current modality is a second modality that is distinct from the first modality, determining a second set of the items based on the number of items in the list, the number of characters in each item in the list, and the current modality being the second modality, wherein the second set of the items is distinct from the first set of the items.
	Yet Bull et al teaches and wherein determining, based on the list attributes of the list (paragraph 0072: list content having attributes can be matched to a mode), the first subset of the list to render comprises:	
Wherein the current modality is a first modality, determining a first set of the items based on the current modality being the first modality (Fig 3A, paragraph 0043: based upon a particular current modality, a list of gui features are selected), and 
	Wherein the current modality is a second modality that is distinct from the first modality, determining a second set of the items based on the current modality being the second modality, wherein the second set of the items is distinct from the first set of the items (Fig 3A, Fig 3B, paragraph 0043-0044: based upon a different modality, a second 

	It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Booker et al’s ability to determine a subset of a list to render based upon a current modality, such that the subset can be distinct between the current modality and a second different modality, as taught by Bull et al. The combination would have allowed Booker et al to have been able to dynamically configure output based upon a plurality of different modes of operation, thus allowing different content based upon the context of the user’s activity “” (Bull et al, paragraph 0006).

However the combination does not expressly teach wherein the list attributes include a number of items and a number of characters in each item in the list, … based on the … attributes … , the first subset …; … a first set of the items based on the number of items in the list, the number of characters in each item in the list … ; a second set of items based on the number of items in the list, the number of characters in each item in the list. 
	Yet Gruber et al teaches wherein the list attributes include a number of items and [additional attributes] … based on the … attributes … , the first subset … ; …a first set of the items based on the number of items in the list, the number of characters in each item in the list … [of a detected mode] (paragraph 0556, 0557, 0558, and 0561, a 
	It would have been obvious to one ordinary skill in the art before the effective filing of the invention to have modified Booker et al and Bull et al’s ability to select a subset of items that includes determining a mode-set for a current detected modality (a first or second set), such that the determining of the mode-set for the current modality further includes evaluation of a plurality of additional criteria for the current mode/modality as taught by Gruber. The combination would have allowed a user to easily navigate /interact with a device by additionally allowing hands free interaction without compromising safety of the user (Gruber, paragraphs 0007 and 0008)
	However the combination of Booker et al, Bull et al and Gruber does not expressly teach a subset is based on a number of characters in each item in the list.
	Yet Kim teaches a subset is based on a number of characters in each item … (paragraph 0389: a subset of an item is determined for presentation when the number of characters for the item exceeds a threshold number).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Booker et al, Bull et al and Gruber’s ability to determine a subset to be presented in a list based on a plurality of list item attributes, such that one of the plurality of attributes for subset determination would have further included a number of characters for an item in the list, as taught by Kim et al. The combination would have allowed Booker et al, Bull et al and Gruber to have implemented a multi-modal “…electronic apparatus that is capable of recognizing voice .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Booker et al (US Patent: 10249300, issued: Apr. 2, 2019, filed: Sep. 21, 2016) in view of Bull et al (US Application: US 20100008650, published: Jan. 14, 2010, filed: Sep. 9, 2008) in view of Gruber (US application: US 2013/0275138, published: Oct. 17, 2013, filed: Jun. 8, 2013) in view of Kim (US Application: US 2013/0035942, published: Feb. 7, 2013, filed: Aug. 6, 2012) and in view of Oshikiri (US Application: US 2002/0163543, published: Nov. 7, 2002, filed: May 1, 2002).

With regards to claim 7, which depends on claim 1, Booker et al teaches wherein the list attributes, … in the rejection for claim 1, and is rejected under similar rationale.

However Booker et al, Bull et al, Gruber and Kim  does not expressly teach … wherein the list attributes include an indication that the list is an interactive list, wherein the user can generate additional user interface input in response to an item in the interactive list, and further comprising: 

monitoring, for a threshold duration after rendering the first item of the interactive list, for additional user input that is in response to the first item of the interactive list; and in response to not receiving additional user input during the monitoring, causing the second item of the interactive list to be rendered by the one or more user interface output.

Yet Oshikiri teaches … wherein the list attributes include an indication that the list is an interactive list, wherein the user can generate additional user interface input in response to an item in the interactive list, and further comprising: 

monitoring, for a threshold duration after rendering the first item of the interactive list, for additional user input that is in response to the first item of the interactive list; and in response to not receiving additional user input during the monitoring, causing the second item of the interactive list to be rendered by the one or more user interface output (paragraph 0051, 0057, Fig 3A-3C: a predetermined time duration is monitored before sequencing to a next item in the interactive list when checking for additional user interaction-input/selection in a menu screen).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Booker et al, Bull et al, Gruber and Kim’s ability to implement list attributes such that list attributes include an indication that the list is interactive by monitoring for additional user input based on a threshold duration, as taught by Oshirkiri. The combination would have allowed a user to select a desired menu item with ease (Oshikiri, paragraph 0008).

Claims 9, 10, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Booker et al (US Patent: 10249300, issued: Apr. 2, 2019, filed: Sep. 21, 2016) in view of Bull et al (US Application: US 20100008650, published: Jan. 14, 2010, filed: .

With regards to claim 9, which depends on claim 1, Booker et al teaches wherein the current device modality is a multimodal interaction (Fig 9A: a user can provide speech for audio/speech modality or the user can also interact with display 903 for display interaction modality). Also Booker et al teaches  that screen input can be a touch screen (Fig 2a: the input for a screen can be via a touch screen (212)). 

However Booker et al,  Bull et al, Gruber and Kim does not expressly teach … and the first subset of the list is rendered via one or more speakers of the one or more user interface output devices and via a touch screen of the one or more user interface output devices.  

Yet Adapathya et al teaches … and the first subset of the list is rendered via one or more speakers of the one or more user interface output devices and via a … screen of the one or more user interface output devices (Fig 7, paragraph 0058: the list is rendered with indexed numbering that references each item through a voicing screen reader (interpreted as voice-forward action) and also text associated with the source is displayed on a screen for input).  


With regards to claim 10, which depends on claim 9, the combination of Booker et al, Bull et al, Gruber, Kim and Adapathya et al teaches wherein the first subset of the list is rendered via one or more speakers of the one or more user interface output devices, and the list of the plurality of items is rendered via the touch screen of the one or more user interface output, as similarly explained in the rejection for claim 9, and is rejected under similar rationale.  

With regards to claim 15, which depends on claim 1, the combination of Booker et al, Bull et al, Gruber, Kim and Adapathya et al teaches wherein the current device modality is a voice forward interaction, the first subset of the list is rendered via a touch screen of the one or more user interface output devices, and additional output is rendered via a speaker of the one or more user interface output devices, wherein the additional output includes an indication of the number of items in the list and an indication that the first subset of the list is rendered via the touch screen, as similarly explained in the rejection for claim 9, and is rejected under similar rationale.  

With regards to claim 20, which depends on claim 19, the combination of Booker et al, Bull et al, Gruber, Kim and Adapathya et al teaches wherein the current device modality is a multimodal interface, the first portion of the list is rendered via one or more speakers of one or more user interface output devices of the multimodal client device, and the list of plurality of items is rendered via a touch screen of the one or more user interface output devices of the multimodal client device, as similarly explained in the rejection for claim 9, and is rejected under similar rationale.  


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Booker et al (US Patent: 10249300, issued: Apr. 2, 2019, filed: Sep. 21, 2016) in view of Bull et al (US Application: US 20100008650, published: Jan. 14, 2010, filed: Sep. 9, 2008), in view of Gruber (US application: US 2013/0275138, published: Oct. 17, 2013, filed: Jun. 8, 2013) in view of Kim (US Application: US 2013/0035942, published: Feb. 7, 2013, filed: Aug. 6, 2012)  in view of Adapathya (US Application: US 2002/0120645, published: Aug. 29, 2002, filed: Feb. 27, 2001) and further in view of Greisson (US Application: US 2013/0290879, published: Apr. 30, 2012).

With regards to claim 11, which depends on claim 10, the combination of Booker et al, Bull et al, Gruber, Kim and Adapathya teaches … the number of items in the list and a 

However the combination does not expressly teach … prior to rendering the list of the plurality of items via the touch screen, rendering additional information including the number of items in the list and a source of the list via the touch screen. 

Yet Greisson teaches … prior to rendering the list of the plurality of items via the touch screen, rendering additional information including the number of items in the list and a source of the list via the touch screen (Fig 2, Fig 3: a number ‘4’ references a total of items in the list and also identities are also referenced for the items prior to displaying the list).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Booker et al, Bull et al, Gruber, Kim and Adapathya’s ability to display a number of items and source, such the number could be in the form of a total number, and the source could be in the form of identity belonging to the item prior to rendering the list, as taught by Greisson. The combination would have allowed Booker et al, Bull et al, Gruber, Kim, Adapathya to have enabled the display of messages and notifications in a user friendly manner (Greisson, paragraph 0003).

Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Booker et al (US Patent: 10249300, issued: Apr. 2, 2019, filed: Sep. 21, 2016) in view of .


With regards to claim 13, which depends on claim 10, the combination of Booker et al, Bull et al, Gruber, Kim and Adapathya et al teaches … causing the number of items in the list to be rendered … 

However the combination does not expressly teach rendered via the one or more speakers prior to rendering the first subset of the list.

Yet Philbin et al teaches rendered via the one or more speakers prior to rendering the first subset of the list (VI mode can be the first mode and standard mode is subsequent in Fig 2a and Fig 2B of Philbin et al).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Booker et al, Bull et al, Gruber, Kim and Adapathya et al’s ability to generate additional output having a number of content items and source data rendered on a touch screen, such that the user has the option of rendering a 

With regards to claim 16, which depends on claim 1, the combination of Booker et al, Bull et al, Gruber, Kim and Adapathya et al teaches the current device modality … the first subset of the list … a touch screen of the one or more user interface output devices, as similarly explained in the rejection for claim 9, and is rejected under similar rationale.

However the combination of Booker et al, Bull et al, Gruber, Kim and Adapathya et al does not expressly teach wherein the current device modality is a visual only interaction and the first subset of the list is rendered only via a touch screen of the one or more user interface output devices. 

Yet Philbin et al teaches wherein the current device modality is a visual only interaction and the first subset of the list is rendered only via a touch screen of the one or more user interface output devices, as similarly explained in the rejection of claim 11 (as similarly explained in Fig 2A and Fig 2B of Philbin et al, whereas Standard mode can be active prior to VI  mode), and is rejected under similar rationale.  
.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Booker et al (US Patent: 10249300, issued: Apr. 2, 2019, filed: Sep. 21, 2016) in view of Bull et al (US Application: US 20100008650, published: Jan. 14, 2010, filed: Sep. 9, 2008), in view of Gruber (US application: US 2013/0275138, published: Oct. 17, 2013, filed: Jun. 8, 2013) in view of Kim (US Application: US 2013/0035942, published: Feb. 7, 2013, filed: Aug. 6, 2012), in view of Adapathya (US Application: US 2002/0120645, published: Aug. 29, 2002, filed: Feb. 27, 2001) and further in view of Wang (US Application: US 2002/0003547, published: Jan. 10, 2002, filed: Feb. 28, 2001).

With regards to claim 12, which depends on claim 10, the combination of Booker et al, Bull et al, Gruber, Kim and Adapathya teaches wherein determining the first subset of the list to render via the one or more speakers of the one or more user interface output devices, as similarly explained in the rejection of claim 10, and is rejected under similar rationale.

However Booker et al, Bull et al, Gruber, Kim and Adapathya does not expressly teach … is determined by randomly selecting three items in the list.

Yet Wang teaches … is determined by randomly selecting three items in the list (paragraph 0099: a listing of results are processed in any order).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Booker et al, Bull et al, Gruber, Kim and Adapathya’s ability to determine the first subset of the list to render, such that the determination would have processed the items in the list in any arbitrary order, as taught by Wang. The combination would have allowed Booker et al and Adapathya to have “easily accessed information in auditory or visual format” (Wang, paragraph 0006).   

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Booker et al (US Patent: 10249300, issued: Apr. 2, 2019, filed: Sep. 21, 2016) in view of Bull et al (US Application: US 20100008650, published: Jan. 14, 2010, filed: Sep. 9, 2008), in view of Gruber (US application: US 2013/0275138, published: Oct. 17, 2013, filed: Jun. 8, 2013) in view of Kim (US Application: US 2013/0035942, published: Feb. 7, 2013, filed: Aug. 6, 2012), in view of Adapathya et al (US Application: US 2002/0120645, .

With regards to claim 14, which depends on claim 10, the combination of Booker et al, Bull, Gruber, Kim and Adapathya et al teaches further comprising: 
determining an ordered list of the plurality of items by processing the list of the plurality of items by the multimodal client device…; and 
	causing the ordered list of the plurality of items to be rendered via the touch screen, as similarly explained in the rejection for claim 10, and is rejected under similar rationale.  

However the combination does not expressly teach … , wherein the ordered list is in alphabetical order.

Yet Bradbury teaches … , wherein the ordered list is in alphabetical order (paragraph 1406: listing of data can be processed and ordered in alphabetical order).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Booker et al, Bull et al, Gruber, Kim and Adapathya et al’s ability to determine an ordering for list content, such that the ordering would have been in alphabetical order as taught by Bradbury et al. The combination would have allowed the user to have easily traversed and understood a listing of content that was presented.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Booker et al (US Patent: 10249300, issued: Apr. 2, 2019, filed: Sep. 21, 2016) in view of Bull et al (US Application: US 20100008650, published: Jan. 14, 2010, filed: Sep. 9, 2008) in view of Gruber (US application: US 2013/0275138, published: Oct. 17, 2013, filed: Jun. 8, 2013) in view of Kim (US Application: US 2013/0035942, published: Feb. 7, 2013, filed: Aug. 6, 2012), in view of Bradbury (US Application: US 2010/0100899, published: Apr. 22, 2010, filed: May 14, 2009).

With regards to claim 17, which depends on claim 1,  Booker et al teaches further comprising: determining, based on the processing of the first subset of the list, … in the first subset of the list; and causing … each item in the first subset of the list by the one or more user interface output devices of the multimodal client device, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.  

However Booker et al, Bull et al, Gruber and Kim does not expressly teach … an epithet describing each item …; the epithet to be rendered following each item …

Yet Bradbury teaches … an epithet describing each item …; the epithet to be rendered following each item … (Fig 57: a listing of results can each have after a title of an item, additional descriptive content to further describe an item).



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 7-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. More specifically, the examiner directs attention to the new references (Gruber and Kim), which are now applied to at least the combination of Booker et al and Bull et al to teach the newly amended limitations, as explained in the rejections above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILSON W TSUI whose telephone number is (571)272-7596.  The examiner can normally be reached on Monday - Friday 9 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILSON W TSUI/Primary Examiner, Art Unit 2178